Citation Nr: 0922225	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to a service-connected right 
knee replacement.

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee replacement.

3.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to service-connected right 
carpal tunnel syndrome.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to September 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2006 and later 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in March 2009.  

The claim for unemployability benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a chronic 
lumbar spine disorder was not present during service, 
arthritis of the spine was not manifest within a year after 
separation from service, there was no continuity of symptoms 
since service, and the Veteran's current lumbar spine 
disability did not develop as a result of any incident during 
service. 
2.  The Veteran's current disorder of the spine is not shown 
to have been caused or aggravated by his service-connected 
conditions.  

3.  Resolving all reasonable doubt in favor of the Veteran, 
the Board finds that the Veteran's current disorder of the 
left knee was caused by his service-connected conditions.  

4.  The preponderance of the evidence shows that the Veteran 
does not currently have a right shoulder disorder.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by service, arthritis of the spine may not be 
presumed to have been incurred therein, and a disorder of the 
spine was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).  

2.  A left knee disorder was proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).  

3.  A right shoulder disability was not incurred in or 
aggravated by service and arthritis of the spine may not be 
presumed to have been incurred therein, and a disorder of the 
spine was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).  





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in July 2004, February 
2008 and February 2009.  The RO specifically informed the 
Veteran of the evidence required to substantiate his claims, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The letters 
addressed both the criteria for direct service connection and 
secondary service connection.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was afforded 
appropriate disability evaluation examinations.  The record 
before the Board contains service treatment records and post-
service treatment records.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

I.  Entitlement To Service Connection For A Lumbar Spine 
Disorder, Claimed As Secondary To A Service-Connected Right 
Knee Replacement.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board also notes that service connection may also be 
granted for disability shown to be secondary to a service-
connected disorder.  The applicable regulation provided that 
service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

Service connection has been previously established for a mood 
disorder, rated as 50 percent disabling; right carpal tunnel 
syndrome, rated as 30 percent disabling; status post total 
right knee replacement, rated as 30 percent disabling; a left 
ankle sprain, rated as compensably disabling, a residual 
scar, appendectomy with infection E. Coli, pseudomonas, and 
fugusbacterium, rated as noncompensably disabling.  The 
combined disability rating is 80 percent.   

In his substantive appeal statement dated in February 2008, 
the Veteran asserted that his low back condition was brought 
about by his service-connected right knee disorder.  During 
the hearing held in March 2009, the Veteran testified that he 
started having back problems in the 1980's.  

In the present case, there is no dispute that a current 
lumbar spine disability exists.  However, the service 
treatment records are negative for documentation of the 
occurrence of a chronic back injury in service.  In reaching 
this conclusion, Board has noted that there are a few 
isolated reports of back pain.  For example, in May 1983 the 
Veteran reported having lower abdominal pain followed later 
by back pain.  Following examination, it was stated that the 
had right lower quadrant pain which was of undetermined 
etiology, but could be secondary to impacted stool.  A back 
disorder was not diagnosed.  

A service medical record dated in April 1984 reflects that 
the Veteran was going down a ladder when he fell and caught 
himself, resulting in left elbow pain.  The assessment was 
muscle strain.  A back injury or back disorder was not 
diagnosed.  

A service reenlistment examination dated in July 1984 
reflects that clinical evaluation of the Veteran's spine was 
normal.  A medical history given by the Veteran at that time 
reflects that he denied having recurrent back pain.  

In a service medical record dated in September 1984 it was 
noted that the Veteran reported pain in the rear after he had 
fallen and had a large hematoma over the left cheek of his 
buttocks.  However, there was no mention of a back injury or 
back pain.  

A service record dated in June 1990 reflects that the Veteran 
reported a five day history of lower abdominal and back pain.  
He reportedly had experienced resolution of the abdominal 
pain after a fleets enema, but developed the low back 
squeezing pain along with loose bowels and mild dysuria and 
dark urine.  The impression was abdominal/back pain ? 
etiology, gastroenteritis versus renal.  A subsequent entry 
dated in June 1990 noted that he had improved and had only 
minimal low back pain.  He was to try a regular diet and was 
to be discharged.  The diagnosis was myositis.  A disorder of 
the spine was not diagnosed.  

In reviewing the foregoing service medical records, the Board 
notes that there is no significant evidence of a back injury 
or symptoms relating to a disorder of the spine.  On the 
contrary, the symptoms described as back pain appeared to be 
related to nonspinal disorders which subsequently resolved.

There is also no evidence of arthritis of the spine within a 
year after separation from service.  The earliest medical 
records pertaining to back problems are from many years after 
service.  A VA radiology report dated in August 1998 reflects 
a complaint of back pain, but the spine was found to be 
normal on X-ray.  The Board notes that there was no 
indication of abnormality, as is found on more recent X-rays.  

The report of an examination conducted by the VA in November 
2002 (labeled joints exam) reflects that the Veteran gave a 
history of having a back injury in July 2001 which was 
related to employment.  He reported that he was doing heavy 
lifting, and had a painful popping sound.  An MRI reportedly 
showed mild degenerative disc disease.  The Veteran also gave 
a history of an incident in 1984 when he fell down a ship 
ladder and had severe pain across the dorsal spine.  The 
examiner noted that a recent MRI study showed evidence of 
mild disc disease at L4-5 and L5-S1, and some evidence of 
compression of the body at T11-12.  The examiner stated that 
"This sets with the injury he claims he had when he slipped 
and fell down a ladder while service aboard a fast frigate."  
The Board notes, however, that the service medical records 
reflect only an elbow injury on the occasion that the Veteran 
fell down a ladder in April 1984, and only a bruise on the 
buttocks when he fell in September 1984.  On no occasion was 
an injury to the spine noted in service.  In light of this, 
the opinion contained in the September 2002 VA examination 
report is not sufficient to support the claim.  An opinion 
based on an innacurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet.App. 200 (1994).  

The report of a VA spine examination conducted in August 2004 
reflects that the Veteran gave a history of having a low back 
injury due to a fall in service in 1984.  The examiner stated 
that he reviewed the Veteran's military medical records, and 
this was documented with trauma in the lumbar area, primarily 
the coccyx.  It was further noted however, that the examiner 
could not find any additional records until he retired in 
1991, even though the Veteran had reported that he was seen 
for low back pain several times through the last few years of 
his active duty time.  The examiner stated that if the 
Veteran could produce medical evidence of treatment over the 
last few years in the service, it would have to be considered 
that this could be service related due to old trauma while on 
active duty.  The Board notes, however, that no such 
additional treatment records have been produced.  Therefore, 
service connection for a low back disorder may not be granted 
on the basis of this opinion.  

The Board finds that there is no objective evidence of 
continuity of symptomatology.  The earliest medical records 
pertaining to back problems are from many years after 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the 
Board finds that the evidence weighs against a finding of 
continuity of symptomatology.

In sum, the preponderance of the evidence shows that a 
chronic back disorder was not present during service, 
arthritis of the spine was not manifest within a year after 
separation from service, and the Veteran's current low back 
disability did not develop as a result of any incident during 
service.  Accordingly, the Board concludes that a back 
disability was not incurred in or aggravated by service and 
arthritis may not be presumed to have been incurred therein.  

With respect to the claim for secondary service connection 
for a spine disorder, the Board has noted that a VA mental 
health clinic record dated in September 2007 contains a 
notation that the Veteran's spine complications are directly 
related to his painful right knee.  The psychiatrist stated 
that this observation was based on the fact that with a 
painful right knee, the Veteran tended to shift his body to 
the left, putting additional pressure on the spinal column to 
compensate for that change in position.  The Board notes that 
the mental health practitioner prepared the statement 
apparently based solely on the statement given by the 
Veteran.  The mental health practitioner appears to have been 
unaware of the post service on the job injury.  On the other 
hand, the report of a VA spine examination conducted in 
August 2004 reflects that the examiner concluded that the 
Veteran's low back pain was not related to the Veteran's 
service connected right knee condition.  The VA examiner in 
August 2004 offered a fully informed medical opinion, as that 
examiner reviewed the claims file.  Therefore, the Board 
finds that the opinion which weighs against the claim has 
greater probative value.  

Although the Veteran has expressed his own opinion that his 
service-connected disabilities had caused or aggravated his 
spine disorder, the Board notes that the Veteran is not 
competent, as a lay person, to make such a medical judgment. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   As 
noted above, the only fully informed opinion of record 
regarding secondary service connection is the VA opinion 
which weighs against the claim.  Thus, there is no competent 
basis to conclude that the current spine problems are 
etiologically related to or were aggravated by the Veteran's 
service-connected disabilities.  Therefore, the Board 
concludes that disability of the lumbar spine was not 
proximately due to or the result of a service-connected 
disability.





II.  Entitlement To Service Connection For A Left Knee 
Disorder, Claimed As Secondary To Service-Connected Right 
Knee Replacement.

In his substantive appeal statement dated in February 2008, 
the Veteran asserted that two separate doctors had concluded 
that the left knee condition was caused by his service 
connected right knee condition.  During the hearing held in 
March 2009, the Veteran testified that his left knee problems 
did not start until the mid to late 1990's, but he expressed 
his belief that such problems were secondary to his service 
connected right knee disorder.  

With respect to the claim for secondary service connection 
for a left knee disorder, the Board has noted that the 
Veteran submitted a record from Gary McCarthy, M.D., which 
shows that x-rays showed osteoarthritis on the right and 
possibly slight osteoarthritis on the left.  An MRI was 
positive for a lateral meniscus tear.  The physician stated 
that he felt that the Veteran's left knee problem was 
secondary to his service-connected right knee.  Similarly, a 
VA treatment record dated in August 2005 reflects that the 
physician stated that the Veteran had severe right knee DJD 
that over time had likely caused difficulties with the left 
knee.  

On the other hand, the report of a VA examination conducted 
in April 2006 reflects that, after reviewing the claims file, 
taking a history from the Veteran, and conducting a physical 
examination, the examiner concluded that the Veteran's left 
knee disorder was not caused by or a result of the right knee 
condition, and that to say otherwise would require 
speculation.  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran's current disorder of the left 
knee was caused by his service-connected conditions.  
Accordingly, the Board concludes that a left knee disorder 
was proximately due to or the result of a service-connected 
disability.  




III.  Entitlement To Service Connection For A Right Shoulder 
Disorder, Claimed As Secondary To Service-Connected Carpal 
Tunnel Syndrome

The Veteran seeks entitlement to service connection for a 
right should disorder, such as muscle spasm of the right 
shoulder.  The Veteran contends that he developed such a 
disorder secondary to his service-connected carpal tunnel 
syndrome of the right arm.  In his substantive appeal 
statement dated in February 2008, the Veteran asserted that 
his service connected carpal tunnel syndrome was severe and 
caused muscle spasm in the right shoulder.  During the 
hearing held in March 2009, the Veteran testified that he 
first started having right shoulder problems in 1984.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board notes that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records are negative for a 
diagnosis of a chronic right shoulder disorder.  In addition, 
the post-service evidence from the date of his claim does not 
reveal any objective findings of any evidence of a right 
shoulder disorder.

The Board notes that the report of a general medical 
examination conducted in April 2006 reflects that the Veteran 
reported a history of right neck muscle spasms, but none were 
found on examination.  The examiner also noted that the 
Veteran had no complaints with respect to his right shoulder, 
and the examiner concluded that these conditions were not 
caused by or a result of right shoulder carpal tunnel 
syndrome.  

The Board finds that preponderance of the evidence is against 
the Veteran's claim for service connection for a right 
shoulder disorder.  Except for the Veteran's statements and 
claims, there is no competent medical evidence which shows 
that the Veteran has a disorder since the ate of his claim.  
The VA examination findings were all normal.  Without a 
recognized injury or disease entity, VA is not authorized to 
award compensation for reported symptomatology.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service connection is 
awarded for "a particular injury or disease resulting in 
disability"); see also Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1363 (Fed. Cir. 2001) (The CAVC held that symptoms 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.)  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board notes, however, that no other evidence of 
record reflects the presence of a disability.  Accordingly, 
service connection must be denied because there is no 
competent evidence of a current disability of the right 
shoulder.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

1.  Service connection for a lumbar spine disorder, claimed 
as secondary to a service-connected right knee replacement, 
is denied.

2.  Service connection for a left knee disorder, claimed as 
secondary to service-connected right knee replacement, is 
granted.

3.  Service connection for a right shoulder disorder, claimed 
as secondary to service-connected carpal tunnel syndrome, is 
denied.


REMAND

The Veteran has reported that he previously received VA 
vocational rehabilitation.  Significantly, however, the 
vocational rehabilitation folder is not associated with the 
Veteran's claims file.  The vocational rehabilitation folder 
may contain evidence which is relevant to the Veteran's claim 
for unemployability benefits. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine if the benefits 
sought on appeal may be granted.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


